 


109 HR 3061 IH: To amend the Internal Revenue Code of 1986 to repeal the dollar limitation on contributions to funeral trusts.
U.S. House of Representatives
2005-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3061 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2005 
Mr. Chocola (for himself and Mr. Matheson) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the dollar limitation on contributions to funeral trusts. 
 
 
1.Repeal of dollar limitation on contributions to funeral trusts 
(a)In generalSubsection (c) of section 685 of the Internal Revenue Code of 1986 (relating to treatment of funeral trusts) is repealed. 
(b)Conforming amendmentSubsections (d), (e), and (f) of such section are redesignated as subsections (c), (d), and (e), respectively. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
